Ex parte Quayle
This application is in condition for allowance except for the following matters:

General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reproductions
The rear view of 1.11 showing the claimed design in the extended position of use has an additional edge feature near the lower inner edges which is inconsistent with view 1.3 which shows the claimed design in its retracted position.   Applicant should amend the reproductions for consistency.

























REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on).  See 37 CFR 1.1026 and MPEP 2909.02.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

The corrected drawing sheets of the reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).

Specification
The specification is objected to as follows:
The title of the design being claimed must correspond to the name of the article in which the design is embodied or applied to.  See MPEP 2920.04(a).   A design patent claim may only be directed to a single article of manufacture.  See 35 USC 171. The examiner understands the claimed design to be a headrest for a vehicle having a built- in speaker.  For accuracy and clarity, applicant should amend the title throughout the application, original oath or declaration excepted, to read: 
-- Combined headrest for vehicle and speaker --, -- Headrest for vehicle with built-in speaker – or another similar title.

Applicant describes the view 1.8 description as a reference view and further describes it in the paragraph which follows the descriptions of the views as “showing the subject design is installed inside the vehicle.”  For clarity, applicant should amend the 1.8 description to read:
-- 1.8 : Reference view shown in use installed inside a vehicle --

Views 1.9 – 1.15 show the claimed in an alternate extended position of use.  For accuracy and a clear understand of the claimed design, the 1.9 – 1.15 descriptions should be amended to read:
1.9 : Perspective view shown in an alternate position of use with the built-in speakers protruding from the sides.
1.10 : Front view shown in the alternate position of use.
1.11 : Back view shown in the alternate position of use.
1.12 : Left view shown in the alternate position of use.
1.13 : Right view shown in the alternate position of use.
1.14 : Top view shown in the alternate position of use.
1.15 : Bottom view shown in the alternate position of use. --

The descriptive paragraph which follows the descriptions the views [The subject design … inside the vehicle.] should be replace by:

-- The broken lines indicate portions of the article that form no part of the claimed 
design. --

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

The claimed design is patentable over the references cited.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.  Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work 

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        08/11/2021